Citation Nr: 0314592	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-33 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral plantar 
neuromas, to include as secondary to the veteran's service-
connected rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Board remanded this case to 
the RO for further development in August 2001.

The veteran requested a VA Travel Board hearing in her 
September 1999 Substantive Appeal but, without explanation, 
failed to report for a scheduled hearing in April 2001.  Her 
hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The medical evidence of record does not establish a 
causal relationship between the veteran's bilateral plantar 
neuromas (alternatively diagnosed as metatarsalgia) and 
either service or a service-connected disability.  


CONCLUSION OF LAW

Bilateral plantar neuromas were not incurred or aggravated as 
a result of service or a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded her a VA examination addressing her claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met, as the RO 
informed her of the need for such evidence in a December 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by her and which portion the VA would attempt 
to obtain on her behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including organic neurological disorders, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During service, the veteran, who received frequent treatment 
for symptoms of rheumatoid arthritis, was seen for complaints 
of pain in the feet in May 1994 and for left foot swelling in 
June 1994.  X-rays of the feet from June 1994 were negative 
for any abnormalities.

Following service, the veteran was treated for tenderness and 
swelling of the right metacarpal joint in July 1995.  A 
January 1997 VA orthopedic examination revealed normal range 
of motion of the feet, although early bony erosions of the 
distal aspects of the proximal phalanges of the first toes 
bilaterally were shown by x-ray.  Similar findings were shown 
by VA x-rays in May 1997 and were noted to be suggestive of 
rheumatoid arthritis.  An October 1998 VA treatment record 
contains an assessment of neuroma.  In September 1999 and 
February 2000, the veteran was treated for pain in the 
"balls of her feet" and was assessed as having 
metatarsalgia.  Her August 1999 VA orthopedic examination 
report reflects that her service-connected rheumatoid 
arthritis involved her interphalangeal and metacarpo-
phalangeal joints.  A May 2000 rating decision clearly 
reflects that the grant of service connection for rheumatoid 
arthritis encompasses both feet.

In March 2002, following the Board's remand, the veteran 
underwent a VA feet examination, conducted by an examiner who 
reviewed her claims file.  The examiner diagnosed 
metatarsalgia of bilateral feet and noted that there were no 
specific symptoms suggesting neuroma; however, the veteran 
had findings consistent with metatarsalgia that was relieved 
by her metatarsal pads.  The examiner further noted that the 
veteran's other main stated complaints were activity-related 
and that such complaints would likely have been related to 
weight-bearing symptoms and not to a chronic inflammatory 
condition.  The examiner concluded that the veteran's 
rheumatoid arthritis was not related to metatarsalgia.  It 
was opined that her rheumatoid arthritis "could be related" 
to the mild changes in her plain x-rays, but her clinical 
examination suggested no swelling of the feet.  Rather, her 
symptoms were indicative of metatarsalgia and not a chronic 
inflammatory process, and the examiner noted that the 
previous documentation in the claims file showed that the 
metatarsalgia was a separate entity from the rheumatoid 
arthritis.

Upon reviewing the claims file, the Board notes that the 
March 2002 VA examination report indicates that the veteran's 
claimed neuromas of the feet is more properly characterized 
as metatarsalgia.  Regardless of the diagnosis, however, the 
evidence of record does not support the finding of a 
relationship between the veteran's claimed disorder and her 
service-connected rheumatoid arthritis.  This relationship 
was specifically discounted in the report of the March 2002 
VA examination, and the examiner's conclusions were based on 
a review of the veteran's entire claims file.  Although the 
veteran has been treated for a variety of symptoms of the 
feet since service, there is no other medical evidence of 
record indicating that a current and distinct disorder of the 
feet, be it neuromas or metatarsalgia, is etiologically 
related to either service or a service-connected disability.

Indeed, the only evidence of record supporting the veteran's 
claim is her own lay opinion, as articulated in her September 
2002 Substantive Appeal.  The veteran, however, has not been 
shown to possess the requisite training or credentials needed 
to render either a medical diagnosis or a competent opinion 
as to etiology.  Her lay contentions, therefore, do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral plantar neuromas, to include as secondary to her 
service-connected rheumatoid arthritis, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for bilateral 
plantar neuromas, to include as secondary to the veteran's 
service-connected rheumatoid arthritis, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

